Title: From John Adams to Benjamin Stoddert, 10 August 1798
From: Adams, John
To: Stoddert, Benjamin



10. August 1798

Instructions to the Commanders of Armed Vessels belonging to the United States:—given at Philadelphia, the tenth day of July in the Year of our Lord one thousand, seven hundred and ninety eight, and in the Twenty third Year of our Independence
In pursuance of the Acts of Congress passed the twenty eighth day of May, the twenty eighth day of June, and the ninth day of July.
You are hereby, authorized instructed, and directed, to subdue, seize, and take, any armed French Vessel, or Vessels, sailing under authority, or pretence of authority, from the French Republic, which shall be found within the Jurisdictional Limits of the United States, or elsewhere on the high Seas, and such captured Vessel, with her Apparel Guns and Appurtenances, and the Goods and Effects, which shall be found on board the same, together with all French Persons, and others, who shall be found acting on board, to bring within some Port of the United States; And also to retake any Vessels, Goods and Effects of the United States, or persons resident therein, which may have been captured by any French Vessel; In Order that Proceedings may be had concerning Capture, or Recapture, in due form of Law, and as to right shall appertain
By Command

Ben Stoddert Secy of the Navy.